Case 1:17-cv-06779-RA-DCF Document 92-6 Filed 08/05/21 Page 1 of 14

EXHIBIT F
Greco v. O¢thapedic &Sperisderoninnt nteP.qo ge ticApOBte) 178080 (28/45/21 Page 2 of 14

35 N.E.3d 1265, 394 |Il.Dec. 296

2015 IL App (5th) 130370
Appellate Court of Illinois,
Fifth District.

James J. GRECO, as Special Administrator
of the Estate of Tamara Kay Greco,
and James J. Greco, as Legal Guardian [1]
and Next Friend of Taylor Rose Marie
Greco, Heather N. McKaig, and Nicholas
McKaig, Minors, Plaintiffs—Appellants,
Vv,
ORTHOPEDIC & SPORTS
MEDICINE CLINIC, P.C., and Bruce
T. Vest, Defendants—Appellees.

No. 5-13-0370.

|
July 9, 2015.

Synopsis

Background: Husband, as special administrator of his
deceased wife's estate and as legal guardian and next friend

of three minors, brought wrongful death action under medical
negligence theory against orthopedic and sports medicine

clinic and doctor. The Circuit Court, Madison County, A.A. (2
Matoesian, J., entered judgment on jury verdicts in favor of

clinic and doctor. Husband appealed.

Holdings: The Appellate Court, Cates, P.J., held that:

[1] clinic and doctor did not violate witness disclosure [3]
requirements as to wife's sister;

[2] sister's testimony about her diagnosis of carotid artery
disease was inadmissible as hearsay;

[3] probative value of sister's testimony was outweighed by
substantial prejudice;

[4] clinic and doctor failed to comply with rule mandating 4
disclosure of controlled expert witnesses; and ad
[5] husband should have been permitted further inquiry into
how clinic handled, stored, and disposed of wife's x-rays.

 

Reversed and remanded.

West Headnotes (22)

Pretrial Procedure <= Tdentity and location
of witnesses and others

Orthopedic and sports medicine clinic and doctor
did not violate disclosure requirements as to
deceased wife's sister, who testified about sister's
diagnosis of carotid artery disease, under rule
mandating disclosure of witnesses who will
testify at trial, in wrongful death action brought
by husband, as special administrator of his
deceased wife's estate and as legal guardian and
next friend of three minors, against clinic and
doctor; sister was listed as lay witness in witness
disclosure statement of clinic and doctor, and,
when sister notified clinic and doctor a few days
after start of trial that she had been recently
diagnosed, clinic and doctor notified husband
of this information without delay. Sup.Ct.Rules,
Rule 213(f).

Evidence *= Tendency to mislead or confuse

Evidence, though relevant, may be excluded if
its probative value is substantially outweighed by
its prejudicial effect or its potential to confuse or
mislead the jury.

Evidence = Tendency to mislead or confuse

It is within the discretion of the trial court
to balance the probative value of evidence
against its prejudicial effect or tendency to create
confusion, and to decide whether the evidence
should be admitted.

1 Cases that cite this headnote

Appeal and Error «= Admission or exclusion
of evidence in general

Trial 2 Admission of evidence in general

 

WESTLAW ©2021 Thomson Reuters. No claim to original US. Government Works.
Greco v. Oréhopadic F PRY IS MPSA? CDetethcAPIHS ANE SDS/21 Page 3 of 14

35 N.E.3d 1265, 394 Ill.Dec. 296

6]

[7]

Generally, rulings on admissibility of evidence
are within the trial court's discretion, and the
court's rulings will not be overturned absent an
abuse of discretion,

2 Cases that cite this headnote

Appeal and Error « Evidence in General

Even if an abuse of a trial court's discretion in
ruling on admissibility of evidence has occurred,
it will not warrant a reversal unless the record
indicates the existence of substantial prejudice
affecting the outcome of the trial.

2 Cases that cite this headnote

Evidence == Cause
Evidence # Physical condition

Testimony of deceased wife's sister about
sister's diagnosis of carotid artery disease was
inadmissible as hearsay, in wrongful death action
brought by husband, as special administrator
of his deceased wife's estate and as legal
guardian and next friend of three minors, against
orthopedic and sports medicine clinic and doctor;
sister testified to out-of-court statements made
by her doctor and her testimony was offered
to prove the truth of the matter asserted, sister
was not qualified to provide opinions regarding
nature of her diagnosis and its attendant risks,
statements were offered to prove that sister had a
condition that put her at risk for blood clots and to
show that she shared in family history ofa blood-
clotting disorder, and statements were used to
argue that decedent had major risk factor for
development of a deep vein thrombosis (DVT),
which was unknown by clinic and doctor, and,
thus, treatment clinic and doctor provided was
within proper standard of care given information
that was known at time of treatment.

Evidence “= Nature and Admissibility
Hearsay iestimony is oral or written evidence of
a statement made outside of court that is offered
for the truth of the matter asserted.

[8]

[9]

[10]

2 Cases that cite this headnote

Evidence = Nature and Admissibility

A hearsay statement rests upon the credibility of
a person who is not before the court and is not
subject to cross-examination.

Evidence <= Tendency to mislead or confuse

Probative value of testimony of deceased sister's
wife about sister's diagnosis of carotid artery
disease was outweighed by substantial prejudice,
in wrongful death action brought by husband,
as special administrator of his deceased wife's
estate. and as legal guardian and next friend
of three minors, against orthopedic and sports
medicine clinic and doctor; all experts at trial
were aware of medical history of wife and
her family and testified that recognized risk
factors for developing a deep vein thrombosis
(DVT) were not present in wife's case, sister's
testimony was not cumulative of other testimony
offered by witnesses, and sister's testimony,
when considered with testimony of pathologist
called by clinic and doctor, had great potential to
mislead jury about causation and invited jury to
speculate about whether wife's death was related
to her ankle injury, as pathologist specifically
teferred to sister's testimony before noting that
there was a 50 percent blockage in wife's heart
and that the blockage was serious health issue
and reduced wife's life expectancy.

Appeal and Error ©= Negligence and torts in

general

Trial court's error in admitting testimony of
deceased wife's sister about sister's diagnosis
of carotid artery disease resulted in substantial
prejudice, which undermined confidence in
verdicts, warranting reversal of judgment in
favor of orthopedic and sports medicine clinic
and doctor, in wrongful death action brought by
husband, as special administrator of his deceased
wife's estate and as legal guardian and next friend
of three minors, clinic and doctor.

 

WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Warks-
Srece ¥- Oftheeedic PAROS OPPS C IIE Patio RAD

35 N.E.3d 1265, 394 Ill.Dec. 296

[it]

[12]

113]

Pretrial Procedure ‘= Facts taken as
established or denial precluded; preclusion of
evidence or witness

Orthopedic and sports medicine clinic and
doctor failed to comply with rule mandating
disclosure of controlled expert witnesses who
would testify at trial as to doctor and expert
pathologist, in wrongful death action brought
by husband, as special administrator of his
deceased wife's estate and as legal guardian
and next friend of three minors, against clinic
and doctor; while clinic and doctor disclosed
that pathologist would testify that source of
wife's thromboemboli could not be identified,
that possible sources were large vessels in
legs or pelvis, and that it was impossible to
determine whether death was due to ankle injury
or immobility, on redirect, he was permitted to
testify that he reviewed deposition of another
pathologist and that the pathologist agreed that
it was not possible to say whether blood
clot was present when wife saw doctor, and
doctor was permitted to testify about statistics
regarding relative rate of development of deep
vein thrombosis (DVT) in various populations,
but subject had not been disclosed to husband.
Sup.Ct.Rules, Rule 213(f)(3).

Pretrial Procedure @= Facts known and
opinions held by experts

Pretrial Procedure « Identity and location
of witnesses and others

Rule mandating disclosure of controlled expert
witnesses who will testify at trial permits the
parties to rely on the disclosed opinions of
opposing experts and to construct their trial
strategy accordingly. Sup.Ct.Rules, Rule 213(f)
(3).

Pretrial Procedure <= Identity and location
of witnesses and others

Rule mandating disclosure of witnesses who will
testify at trial is mandatory and strict compliance
is required. Sup.Ct.Rules, Rule 213.

[14]

[15]

[16]

[17]

ty 1F9FEQ( 5/21 Page 4 of 14

Appeal and Error “ Exclusion of evidence

Pretrial Procedure <=» Facts known and
opinions held by experts

Whether an opinion has been adequately
disclosed under rule mandating disclosure of
controlled expert witnesses who will testify at
trial is a matter within the trial court's discretion,
and the court's ruling regarding the admission
of evidence under that rule will not be reversed
absent an abuse of discretion. Sup.Ct.Rules, Rule

213(£)(3).

Pretrial Procedure “= Identity and location
of witnesses and others

Supreme Court Rules, including disclosure
requirements for witnesses who will testify at
trial, are not aspirational; they have the force
of law and carry the presumption that they
will be both obeyed and enforced as written.
Sup.Ct.Rules, Rule 213.

Pretrial Procedure = Discovering truth,
narrowing issues, and eliminating surprise

Pretrial discovery is intended to enhance the
truth-seeking process, to enable attorneys to
better prepare for trial, to eliminate surprise,
and to promote an expeditious and final
determination of controversies.

Pretrial Procedure ‘= Failure to Comply:
Sanctions

Husband should have been permitted further
inquiry into how orthopedic and sports medicine
clinic handled, stored, and disposed of wife's
x-rays and into clinic's general practices with
regard to handling, storage, and disposition of
x-rays, in wrongful death action brought by
husband, as special administrator of his deceased
wife's estate and as legal guardian and next
friend of three minors, against clinic and doctor;
husband alleged that clinic and doctor failed
to correctly treat wife's ankle injury and that
their negligence resulted in development of
deep vein thrombosis (DVT) that caused fatal

 

WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Gavernment Works.
Greco v. Orthanedic Fe gts GtepoipeCincr. Dee litehnrosta 170SC(QBAN5/21 Page 5 of 14
35 N.E.3d 1265, 394 Ill. Dec. 296 : :

[18]

|19]

[20]

|21]

[22]

pulmonary embolism, experts agreed that nature
and severity of lower extremity injury was factor
considered when assessing a person's risk of
developing a DVT, while wife brought her x-
rays to her appointment at clinic, there was
no notation that x-rays were returned to wife,
and x-rays were relevant and material pieces of
evidence proper for discovery.

Pretrial Procedure Relevancy and
materiality

Supreme Court Rules authorize broad discovery
regarding any matter relevant to the subject
matter of a pending action. Sup.Ct.Rules, Rule
201 et seq.

Pretrial Procedure = Relevancy and
materiality

Pretrial Procedure “= Probable admissibility
at trial

For purposes of discovery, information is
considered relevant ifit is admissible as evidence
or if it could lead to the discovery of admissible
evidence. Sup.Ct.Rules, Rule 201.

Pretrial Procedure <= Right to Discovery
and Grounds for Allowance or Refusal
The right of any party to a discovery deposition

is basic and fundamental in the adversary system.
Sup.Ct.Rules, Rule 201.

Appeal and Error Discovery

Pretrial Procedure “ Discretion of court

The trial court is given broad discretion in ruling
on the scope of discovery, and its rulings will
not be disturbed on appeal absent an abuse of
discretion. Sup.Ct.Rules, Rule 201.

Appeal and Error “= Proceedings
preliminary to trial or hearing

Husband waived claim that he was deprived
of opportunity to depose corporate employees

of orthopedic and sports medicine clinic about
handling, storage, and disposition of wife's
missing x-rays, in wrongful death action brought
by husband, as special administrator of his
deceased wife's estate and as legal guardian and
next friend of three minors, against clinic and
doctor; while husband filed motion to compel
depositions of employees, he failed to appear
for hearing on that motion, and there was no
indication that husband attempted to reschedule
motion hearing or to otherwise bring matter
before court for new hearing. Sup.Ct.Rules, Rule
206(a)(1).

Attorneys and Law Firms

*1268 David Wm. Horan, Gregory Fenlon, St. Louis, MO,
for Appellants.

Philip L. Willman, Teresa M. Young, Samuel John Vincent
Ill, Brown & James, P.C., St. Louis, MO, for Appellees.

OPINION

Presiding Justice CATES delivered the judgment of the court,
with opinion.

**299 1 The plaintiffs, James J. Greco, as special
administrator of the estate of Tamara Kay Greco, and James
J. Greco, as legal guardian and next friend of Taylor Rose
Marie Greco, Heather N. McKaig, and Nicholas McKaig,
minors, filed a wrongful death action under a medical
negligence theory in the circuit court of Madison County
against the defendants, Orthopedic & Sports Medicine Clinic,
P.C., and Bruce T. Vest, M.D. Following a trial, the jury
returned verdicts in favor of the defendants. On appeal,
the plaintiffs contend that the trial court's erroneous rulings
**390 *1269 on discovery matters and evidentiary issues
were unduly prejudicial and deprived them of a fair trial. For
reasons that follow, we reverse the judgment and remand this
case for a new trial.

2 Tamara Kay Greco (the decedent) suffered an injury to
her left ankle when she rolled it while bowling on April
29, 2004. Her husband, James, drove her to St. Anthony's
Hospital, and she was evaluated in the emergency room that

 

WESTLAW © 2021 Thomson Reuters. No claim to original US. Government Works 4
Sree ¥: OREREESE FAROOFISIR A DEF Dati HARING 19HEUBADS/21 Page 6 of 14

35 N.E.3d 1265, 394 Ill.Dec. 296

evening. The attending physician noted edema and swelling
in the decedent's left ankle, and he ordered X-rays. The
radiologist's report states that there is no evidence of a
fracture or dislocation in the foot or ankle. The decedent was
diagnosed with a severe sprain of the left ankle, and her ankle
was wrapped with an elastic bandage. She was instructed
to keep her foot elevated. The decedent was provided with
crutches and a prescription for Vicodin. She was referred to
Dr. Vest at the Orthopedic & Sports Medicine Clinic (the
Clinic) for further evaluation and treatment.

§] 3 The decedent presented to the Clinic the next day,
April 30, 2004, and she was evaluated by Doug Spafford,
a physician's assistant (PA) employed by the Clinic. The
decedent gave a history of twisting her left ankle while
bowling the previous evening. She reported that she had prior
fractures and sprains of the left ankle. She also reported that
she was on birth contro} pills and that she had been taking
Vicodin, as prescribed by the emergency room doctor. PA
Spafford examined the left ankle and noted moderate swelling
and tenderness. He viewed X-rays that the decedent had
brought with her and saw no acute fracture or dislocation
of the foot or ankle. PA Spafford diagnosed a sprained left
ankle. He prescribed Ultracet for pain, and he directed the
decedent to wear an equalizer fracture brace (commonly
called a walking boot) and to use crutches. During the trial,
PA Spafford testified that he instructed the decedent, during
the first visit, to remove the brace and exercise the ankle.
Paula Steiner, a medical assistant who was employed at the
Clinie during this time, testified that she gave the decedent
instructions on exercising the ankle while she fitted the
decedent with the equalizer brace. There is no documentation
of these instructions in the entry of April 30, 2004. A follow-
up appointment was scheduled for May 14, 2004, and the
decedent was instructed to call if she had any difficulties
before the next appointment.

§| 4 Later that day, the decedent phoned the Clinic and reported
that she was experiencing some tingling in her toes. She was
instructed to loosen the straps on the brace. Dr. Vest did not
see the decedent during the office visit of April 30, 2004, but
he did make an entry in her patient record. Dr. Vest noted that
he viewed the X-rays that had been taken in the emergency
room and that he saw no definite fracture or dislocation in
the ankle, He also noted that the decedent had been instructed
to use an equalizer brace and to elevate her leg to control

swelling.

{] 5 The decedent returned to the Clinic on May 5, 2004,
because she was having pain in her left ankle and foot, and
a burning and numb feeling in her toes. Dr. Vest examined
the decedent's left foot and ankle, and noted moderate soft-
tissue swelling, some bruising over the lateral aspect of the
heel, and tenderness. He also noted that sensation was grossly
intact, that there was good capillary refill, and that Homan's
sign and the cord test were negative. Dr. Vest testified that
he had considered a deep vein thrombosis (DVT) in his
differential diagnoses, but ruled it out based on his findings
during the examination and the decedent's medical history.
Having ruled out a DVT, he did not order an ultrasound and
hedidnot **301 *1270 institute anticoagulant therapy. Dr.
Vest diagnosed a severe sprain of the left ankle, He noted
that the decedent's complaints could be related to soft-tissue
swelling that was irritating the subcutaneous nerves. Dr. Vest
instructed the decedent to continue to use ice and elevation
to control the swelling, and to use the equalizer brace and
crutches as needed to assist her with ambulation. He noted
that she “will be weight-bearing as tolerated.” A follow-up
evaluation was scheduled for May 19, 2004.

§[ 6 By all accounts, the decedent's activity level was restricted
during the weekend following the April 29, 2004, injury. She
moved about to shower and to use the bathroom, but otherwise
was in a recliner or in bed. There is some dispute about the
decedent's activity level between Monday, May 3, 2004, and
Thursday, May 6, 2004. Her aunt, Anne Hermann, testified
that during the week following the injury, she went to the
decedent's home to help her with the baby. Anne testified that
the decedent was not very active through Wednesday May 5,
2004, and that she did not return to work until Thursday, May
6, 2004. She recalled that the decedent drove herself to the
doctor on May 5, 2004. The decedent's sister, Kirsten Dover,
initially testified that the decedent worked every day during
the week following her injury, but when pressed, she could
only state with certainty that the decedent went to work on
Thursday and Friday. Nicole Nixon, a coworker, testified that
she thought the decedent was in the office during the entire
week of May 3, 2004. Steve Selby, an attorney for whom the
decedent worked, testified that the decedent was at work at
some point during the week of May 3, 2004, but he could only
state with certainty that she worked on Friday, May 7, 2004.
Selby recalled that he was walking in the office parking lot
after work that day and discovered the decedent, lying on the
ground near her car, lapsing in and out of consciousness. He

called 9-1-1.

 

WESTLAW ©2021 Thomson Reuters. Me claim to original U.S. Government Works,
Greco v. Orthegadic £Aeqyia SPaaigeCIMCF.cCDatiaitortra aie 1HHCUBBAVS/21 Page 7 of 14

 

35 N.E.3d 1265, 394 Ill.Dec. 296

| 7 An ambulance responded and the decedent was
transported to St. Anthony's Hospital. Shortly after arrival,
she became agitated and stated that she could not breathe. She
was pale, sweating, and thrashing. The decedent's husband,
James, and her sister, Kirsten, were at her bedside, and they
both saw her eyes roll back in her head. The decedent went
into cardiopulmonary arrest. The hospital staff attempted to
resuscitate her for more than an hour, but she did not respond.
The decedent was pronounced dead at 6:13 p.m. on May
7, 2004, An autopsy was performed by Dr. Raj Nanduri.
Dr. Nanduri determined that the decedent died as a result
of bilateral pulmonary thromboemboli (blood clots blocking
arteries in the lungs), secondary to immobility of the left foot.
At the time of her death, the decedent was 36 years old. She
is survived by her husband, James, their 11—-month—old child,
Taylor Rose Marie, and two children, 12-year-old Nicholas
and 10—year—old Heather, from a previous marriage.

8 The plaintiffs filed a wrongful death action under a
theory of medical negligence against the defendants in 2006
and voluntarily dismissed it in 2010. The case at bar was
filed in February 2011, within one year of the dismissal
of the prior action. In this case, the plaintiffs allege that
the defendants’ negligence in evaluating and treating the
decedent's ankle injury on April 30, 2004, and May 5, 2004,
was a proximate cause of the pulmonary emboli that resulted
in her death, The case was tried before a jury, Both sides
presented medical experts, and the jury was called upon to
consider the conflicting medical opinions and to judge the
credibility of the experts who offered them. An overview
of the expert testimony follows. A more detailed **302
*1271 account of the testimony will be provided as the
issues warrant.

{| 9 The plaintiffs presented three expert witnesses. Jefirey
Nicholson, a physician's assistant, opined that PA Spafford
and the Clinic deviated from the standard of care on April 30,
2004, in that they failed to instruct the decedent to remove
the equalizer brace and exercise her foot and ankle several
times a day; failed to inform the decedent that she was at
tisk for developing a DVT; failed to inform the decedent
of the warning signs of a DVT; and failed to document the
instructions given to the decedent during the visit.

4 10 Dr. Steven Berkowitz, an orthopedist, testified the
decedent had four recognized risk factors for the development
of a DVT, when she was evaluated by Dr. Vest on May 5,
2004. He identified her weight, use of estrogen-based birth
control pills, the recent trauma to her ankle, and immobility

as her risk factors. Dr. Berkowitz noted that the decedent
presented on May 5, 2004, with complaints of increased
pain in her ankle and numbness and burning in her toes. Dr.
Berkowitz testified that Dr. Vest should have had a substantial
suspicion that the decedent had a DVT based on her risk
factors and the symptoms she presented with on May 5, 2004.
Dr, Berkowitz opined that Dr. Vest deviated from the accepted
standard of care when he failed to order an ultrasound study
that day.

| 11 Dr. Peggy Simon, a pulmonary critical care physician,
testified by way of an evidence deposition. Dr. Simon
identified the decedent's weight, use of birth control pills,
recent trauma to her ankle, and inactivity after being placed
in the immobilizer brace as risk factors for a DVT. Dr. Simon
opined that it was more likely than not that the decedent had
a DVT when she presented to Dr. Vest on May 5, 2004, and
that the fatal pulmonary emboli resulted from the DVT. Dr.
Simon testified that an ultrasound is the only reliable test for
a DVT and that Dr. Vest deviated from the standard of care
on May 5, 2004, when he failed to order an ultrasound study
after he had considered a DVT in his differential diagnoses,
Dr. Simon opined that it was more likely that not that an
ultrasound would have revealed a DVT in the decedent's thigh
on May 5, 2004. Dr. Simon testified if the decedent had been
given appropriate anticoagulants on May 5, 2004, her chance
of survival would have been at least 90%. Dr. Simon opined
that the cause of death was bilateral pulmonary embolism
secondary to the immobility of the left foot.

4] 12 The defendants countered with six expert witnesses.
Brian Daitch, a physician's assistant, opined that PA Spafford
met the standard of care on April 30, 2004, in that his
examination, diagnosis, and use of an equalizer brace
constituted appropriate care for the injury. Daitch testified that
the standard of care did not require PA Spafford to advise the
decedent of the risks of developing a DVT because her risk
factors were no greater than the general population. Daitch
opined that the standard of care required that the decedent be
instructed to remove the boot several times a day and exercise
the ankle, and that based on the testimony of PA Spafford
and Ms. Steiner, the Clinic met that standard of care. Daitch
testified that it was not standard practice to document the
instructions that are given to a patient regarding exercising
the ankle.

4 13 Dr. Vest testified as an expert on his own behalf
and on behalf of the Clinic. Dr. Vest testified that he and
PA Spafford provided care and treatment that met their

 

WESTLAW

© 2021 Thomson Reuters. No claim io original US

. Government Werks.
Sree ¥ Odneeacts PSRUS SP PEIRCE Dette hRrIStS 1IEUSBAS/21 Page 8 of 14

35 N.E.3d 1265, 394 Ill.Dec. 296

respective standards of care. The defendants also called
retained experts in orthopedic surgery, vascular surgery, and
pulmonary medicine, to offer opinions on the **303 *1272
standard of care provided by Dr. Vest. All retained experts
agreed that the decedent presented on May 5, 2004, with the
four risk factors for developing a DVT that Dr. Berkowitz
had identified. All agreed that there was no evidence that the
decedent had a personal or a family history of a blood-clottin g
disorder.

{ 14 Dr. William Strecker, an orthopedic surgeon, opined
that Dr. Vest performed a full and complete examination
on May 5, 2004, that Dr. Vest properly considered a DVT
during his examination, and that Dr. Vest did not breach
the standard of care when he ruled out a DVT based on
the decedent's risk factors and the clinical findings from
her physical examination. Dr. Strecker testified that there
were no clinical findings noted in Dr. Vest's examination
that would have warranted ordering an ultrasound that day.
Dr. Strecker stated that the decedent's four risk factors did
not warrant an ultrasound or additional investigation. He
noted that the decedent had no personal or family history of
pulmonary emboli or any other condition that would cause
one to consider anticoagulant therapy.

4] 15 Dr. Joshua Glaser, a vascular surgeon, opined that
the standard of care did not require Dr. Vest to obtain an
ultrasound on May 5, 2004. Dr. Glaser testified that Dr. Vest
noted no clinical findings from the physical examination on
May 5, 2004, that would indicate that the decedent hada DVT
on that date. Dr. Glaser acknowledged that he did not know
whether the decedent had a DVT on May 5, 2004, but he noted
that nothing in the physical examination suggested that she
was suffering from one. Dr. Glaser testified that the decedent's
weight, use of birth control, and reduced level of activity
while using the equalizer brace were minor risk factors for
a DVT. Dr. Glaser noted that the decedent did not have a
personal or family history of blood clots or a clotting disorder.
He explained that a clotting disorder means that a person's
blood is too thick or hypercoagulable.

J 16 Dr. Thomas Hyers, a pulmonary and occupational
medicine physician, testified that there were no clinical
findings, nor any symptoms, in the records from the office
visit of May 5, 2004, that would indicate that the decedent had
a DVT on that date. Dr. Hyers acknowledged that he did not
know whether the decedent had a DVT on May 5, 2004, but
he noted that nothing in the physical examination suggested
that she had one. Dr. Hyers stated that without an ultrasound,

there was no way to know whether the decedent had a DVT on
May 5, 2004. Dr. Hyers noted that the development of a DVT
following an ankle sprain is very rare, and that the standard
of care did not require an ultrasound given the nature of the
decedent's risk factors and Dr. Vest's clinical findings during
the medical examination on May 5, 2004.

{| 17 Dr. James Gill, a forensic pathologist. testified that the
decedent died from a pulmonary embolism due to a DVT.
Dr. Gill noted that the decedent had been diagnosed with
a severely sprained ankle, and that the severe ankle sprain
started the chain of events leading to the DVT, but he was
unable to give an opinion as to when the DVT began to
form. Dr. Gill noted that the decedent's level of activity had
decreased as a result of the ankle sprain and the equalizer
brace. Dr. Gill opined the DVT could have formed as a
consequence of either the injury, her decreased activity, or
a combination of both. During cross-examination, Dr. Gill
testified that he reached his opinions based only on the
medical records, the autopsy information, and the transcript
from the coroner's inquest. During redirect, Dr, Gill was told
that certain witnesses had testified that **304 *1273 the
decedent went to work during the week following her injury.
Based on that testimony, Dr. Gill revised his opinion and
testified that the injury, rather than the decreased activity,
likely caused the DVT.

| 18 Following a week-long trial, the jury returned verdicts in
favor of the defendants. The plaintiffs' posttrial motion was
denied, and a judgment was entered for the defendants. On
appeal, the plaintiffs contend that erroneous rulings by the
trial court on discovery matters and evidentiary issues were
unfairly prejudicial and deprived them of a fair trial. We begin
with the evidentiary issues.

[1] 419 The plaintiffs contend that the trial court erred in
permitting the decedent's sister, Kirsten Dover, to testify that
she had been recently diagnosed with carotid artery disease,
and that she had been told by her doctor that she was at risk for
developing blood clots. The plaintiffs claim that Dover was
permitted to offer previously undisclosed facts and opinions
in violation of the disclosure requirements in Illinois Supreme
Court Rule 213(f) (eff. Jan. 1, 2007). The plaintiffs further
claim that the testimony was irrelevant, incompetent hearsay
and that it was unduly prejudicial.

{ 20 The defendants claim that there was no Rule 213
violation because they had no knowledge of Kirsten Dover's
diagnosis until after the trial began, and because they notified

 

WESTLAW ©2021 Thomson Reuters. No claim to original U.S. Government Works.
Greco v. Ofhepadic & Apes MEPoIREEINEr-CDetUirheMtrasto 1H2CBBA5/21 Page 9 of 14

35 N.E.3d 1265, 394 Ill.Dec. 296

the plaintiffs of the new information without delay. The
defendants contend that Dover was a fact witness and that her
testimony regarding her doctor's diagnosis was not hearsay
because it was not offered to prove the truth of the matter
asserted. The defendants also contend that Dover's testimony
regarding her carotid artery disease was not prejudicial
because the same or similar testimony regarding the family's
history of “clotting disorders” had been offered by other
witnesses.

2] [3] [4]
excluded if its probative value is substantially outweighed by
its prejudicial effect or its potential to confuse or mislead the
jury. Gill v, Foster, 157 Il.2d 304, 313, 193 Il. Dec. 157, 626
N.E.2d 190, 194 (1993). It is within the discretion of the trial
court to balance the probative value of the evidence against
its prejudicial effect or tendency to create confusion, and to
decide whether the evidence should be admitted. Gill, 157
IL.2d at 313, 193 Ul. Dec. 157, 626 N.E.2d at 194; Estate of
Parks v. O'Young, 289 Tll.App.3d 976, 980-81, 224 IIl.Dec.
905, 682 N.E.2d 466, 469 (1997). Generally, rulings on
admissibility of evidence are within the trial court's discretion,
and the court's rulings will not be overturned absent an abuse
of discretion. Jn re Leona WM, 228 T11.2d 439, 460, 320 Ill.Dec.
855, 888 N.E.2d 72, 83 (2008); Gill, 157 I.2d at 312-13, 193
Ill.Dec. 157, 626 N.E.2d at 194. Even ifan abuse of discretion
has occurred, it will not warrant a reversal unless the record
indicates the existence of substantial prejudice affecting the
outcome of the trial. Jn re Leona W., 228 Tll.2d at 460, 320
Ill. Dec. $55, 888 N.E.2d at 83.

| 22 In this case, Kirsten Dover was listed as a lay witness
in the defendants’ witness disclosure statement. In a general
disclosure, applicable to all lay witnesses, the defendants
stated that it was “anticipated” that the testimony of the
witnesses would be consistent with the testimony given in
their discovery depositions. Dover's discovery deposition was
taken in August 2008. During the deposition, Dover was
asked about the medical history of the decedent and their
family. She was specifically asked whether there was a family
history of pulmonary embolisms or DVTs or aneurysms.
Dover stated that **305 *1274 she was not aware that the
decedent had any “clotting issues.” She also stated that their
maternal grandmother died of an aneurysm in her stomach;
that their biological father died of a massive heart attack at
age 49: and that their Aunt Kristie had a blood disorder called
“Vitamin K deficiency.” Dover testified that she went to her
doctor for an evaluation after the decedent's death and that

her doctor determined that she was negative for any “clotting
disorders.”

{| 23 A few days after the start of the trial, Dover notified
the defendants’ lawyers that she had been recently diagnosed
with carotid artery disease. The defendants’ attorneys notified
the plaintiffs’ attorneys of this information. In a hearing
outside the presence of the jury, the plaintiffs made an oral
motion to bar Dover from testifying about her diagnosis.
The defendants’ attorneys objected. Defense counsel told the

[5] 921 Evidence, though relevant, may becourt that they first learned that Dover had been diagnosed

with a “clotting disorder” when she contacted them a few
days into the trial, and that they informed the plaintiffs right
away. The defendants argued that Dover's testimony was
relevant to the standard of care because all of the experts
had testified that a family history of a clotting disorder was
a major tisk factor for the development of a DVT, and that
Dr. Vest and PA Spafford had no knowledge of this risk factor
when they treated the decedent. The defendants also argued
that Dover's testimony regarding a family history of a blood-
clotting disorder would not be new because the decedent's
husband had already testified that the decedent's family had
a history of blood clots. After considering the arguments, the
court denied the plaintiffs’ motion to exclude the testimony.

4] 24 Dover was called as a defense witness. During direct
examination, Dover was asked whether, after the decedent's
death, she learned that her family had a history of “blood
clots.” Dover answered, “Correct.” Dover then stated that
she had been diagnosed with carotid artery disease a few
months ago. Dover was asked whether she was testifying
about her own condition “voluntarily,” and she stated that she
was. When asked why, she stated, “Because | don't believe in
any of this.” Dover was then asked to tell the jury about her
understanding of her diagnosis. Dover testified that she went
to see her doctor a few months ago because she was having
chest pains, that her doctor ordered a stress test to check her
heart function, and that the test revealed carotid artery disease.
Dover noted that the stress test was ordered in part because
her biological father died from a massive heart attack when
he was 49 years old. Dover was asked whether it was her
understanding that carotid artery disease is a “blood clotting”
disorder. She stated that it was “hardening of plaque in your
main arteries.” Dover testified that she had not had a blood
clot and that she did not have one now. When asked whether
her doctor told her that she was at risk for developing clots,
Dover answered affirmatively. When asked about treatment
for her condition, Dover stated that she had been instructed to
take a daily aspirin and to quit smoking. Dover testified that

 

WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Works.
Greco v. OFthapedic BSpergaiereeinnC tS Ga el iHehemete 14588 (BOVOS/21 Page 10 of 14

 

35 N.E.3d 1265, 394 Ill.Dec, 296

she asked her doctor whether her condition was hereditary and
that he told her that at this point they could not prove it was
an inherited disease.

[6] 25 After reviewing the record, we do not find that
the defendants violated the disclosure requirements under
Supreme Court Rule 213 as to Kirsten Dover. It appears that
the defendants first learned of Dover's diagnosis after the trial
had started, and that they notified the plaintiffs without delay.
That said, we find **306 *1275 that the court erred in
allowing Dover to testify about her diagnosis because the
testimony was improper hearsay and because the probative
value, if any, was heavily outweighed by the potential to
confuse or mislead the jury on the standard of care and
causation.

[7] [8] [26 Hearsay testimony is oral or written evidence of

a statement made outside of court that is offered for the truth
of the matter asserted. Estate af Parks, 289 ILApp.3d at 981,
224 Tll. Dec. 905, 682 N.E.2d at 470. A hearsay statement rests
upon the credibility of a person who is not before the court
and is not subject to cross-examination. Estate of Parks, 289
TL. App.3d at 981, 224 Til.Dec. 905, 682 N.E.2d at 470. In this
case, Dover testified to out-of-court statements made by her
doctor and the testimony was offered to prove the truth of the
matter asserted. Dover was not qualified to provide opinions
regarding the nature of her diagnosis and its attendant risks,
and the accuracy and reliability of her testimony rested upon
the credibility of a person not before the court and not subject
to cross-examination. The statements were offered to prove
that Dover had a condition which put her at risk for blood
clots and to show that she shared in the family history of
a “blood-clotting disorder.” The defendants employed the
hearsay statements to argue that unbeknownst to them, the
decedent had a major risk factor for the development of a
DVT, and ihat the care and treatment they provided was
within the proper standard of care given the information that
was known at the time of treatment. The defendants also
employed the hearsay to suggest that if they had known
that the decedent had a family history of a “blood-clotting
disorder,” the standard of care may have required them to
warn the decedent of her risk for developing a DVT during
both office visits, and may have required them to obtain an
ultrasound on May 5, 2004.

[9] § 27 In addition to the hearsay problem, Dover's
testimony regarding her diagnosis was without probative
value. At trial, all of the experts were aware of the medical
history of the decedent and her family, all testified that a

 

personal history of a clotting disorder and a family history
of a clotting disorder are recognized risk factors for the
development of a DVT, and all agreed that those risks
factors were not present in the decedent's case. No expert
testified that carotid artery disease fell under the umbrella of
“blood-clotting disorders,” or that it was a risk factor for the
development of a DVT. No expert testified that an abdominal
aneurysm, a massive heart attack, or a vitamin K deficiency
constituted a “blood-clotting” disorder or that any one of
those conditions was a risk factor for a DVT. In reviewing the
record, it appears that the term “blood-clotting disorder” was
referred to quite often, but not defined until the final day of
testimony when Dr. Glaser, the defendants’ expert in vascular
surgery, testified that a clotting disorder is a condition in
which a person experiences recurring blood clots because the
blood is too thick and hypercoagulates. There is no credible
evidence that the decedent had a personal or a family history
of a blood-clotting disorder as defined by Dr, Glaser.

4] 28 Additionally, after reviewing the record, we do not
find that Dover's testimony regarding the family's history
of a “blood-clotting disorder” was cumulative of testimony
offered by other witnesses. James Greco was the only other
witness who was asked about the decedent's family's medical
history, and his testimony on this point was vague and
uncertain. He could only state that after his wife's death, he
was told that her sister had some medical issues that may
cause blood clots, but **307 *1276 he was not sure what
the medical issues were. James Greco did not testify to a
family history of a “ blood-clotting disorder,” and no expert
tied any condition in the family's medical history to a “blood-
clotting disorder,”

| 29 Further, we find that Dover's testimony, when considered
in tandem with the testimony of Dr. Gill, the defendants’
pathologist, had great potential to mislead the jury about
causation and invited them to speculate about whether the
decedent's death was related to the ankle injury. During the
trial, Dr. Gill, the defendants’ pathology expert, specifically
referenced Dover's testimony about her diagnosis of carotid
artery disease, before highlighting a finding in the decedent's
autopsy report. Dr. Gill noted that there was a 50% blockage
of one of the major arteries in the decedent's heart, and that
a 50% blockage was unusual for a 36—year—old woman. Dr.
Gill testified that the blockage was a serious health issue and
reduced the decedent's life expectancy. Neither Dr. Gill nor
any other expert testified that this arterial blockage caused
or contributed to the decedent's death. Dr. Gill's testimony
floated about, untethered, and invited nothing more than

 

WESTLAW © 2021 Thomson Reuters. No claim to original US. Government Warks.
Greco v. Ober ede BSROTS GEREN DGelitehRDO® THCA(EIS/21 Page 11 of 14

35 N.E.3d 1265, 394 Ill.Dec. 296

inappropriate speculation about the cause of the decedent's
death.

[10] § 30 In summary, Dover's testimony regarding
her diagnosis and her conversations with her physician
constituted inadmissible hearsay. These statements had no
probative value and were unfairly prejudicial. The testimony
injected irrelevant, unsubstantiated information which clearly
created confusion and invited speculation on the issues of
standard of care and causation, After reviewing the record,
we conclude that the admission of this testimony was an
abuse of discretion and that the error resulted in substantial
prejudice, thereby undermining confidence in the verdicts.
We, therefore, reverse the judgment and remand the case for
a new trial.

[11] [31 We will address the two remaining issues raised
by the plaintiffs, as they may arise on remand. The plaintiffs
contend that the trial court erred in allowing Dr. James Gill
and Dr. Vest, two of the defendants! expert witnesses, to
provide opinions that were not disclosed in the Rule 213(f)
disclosure. The plaintiffs claim that these witnesses were
permitted to offer opinions and the bases therefor during trial
which were materially different from the opinions and bases
offered in their discovery depositions and in the defendants'
Rule 213 disclosure.

[12] [13] [14]
rule of discovery practice that commands parties to furnish the
identities of all controlled expert witnesses who are expected
to testify at trial, and to disclose the qualifications of each
Witness; the subject matter on which each witness will testify;
the witness's opinions and the bases therefor; and any reports
prepared by the witness. Ill. S.Ct. R. 213(#)(3) (eff. Jan. 1,
2007). Supreme Court Rule 213 permits the parties to rely on
the disclosed opinions of opposing experts and to construct
their trial strategy accordingly. Ill. S.Ct. R. 213, Committee
Comments (adopted Mar. 28, 2002) (a primary purpose of
Rule 213 is to avoid surprise, and so all opinions must be
disclosed, and no new or additional opinions will be allowed
unless the interests of justice require otherwise). To permit
any party to ignore the plain language of Rule 213 defeats
its purpose and encourages tactical gamesmanship. Sullivan
v. Edward Hospital, 209 Iil.2d 100, 109-10, 282 TIl,Dec, 348,
806 N.E.2d 645, 652 (2004). Rule 213 is mandatory and
strict compliance is required. Sullivan, 209 Il].2d at 109, 282
Ill. Dec. 348, 806 N.E.2d at 651. Whether an opinion **308

*1277 has been adequately disclosed under Rule 213 is a
matter within the trial court's discretion, and the court's ruling

regarding the admission of evidence under Rule 213 will not
be reversed absent an abuse of discretion. Sullivan, 209 Ill.2d
at 109, 282 Tll.Dec, 348, 806 N.E.2d at 651.

4] 33 In the defendants' Rule 213 disclosure of Dr. Gill, the
defendants state that Dr. Gill, a board-certified pathologist,
will testify that the source of the decedent's thromboemboli
cannot be identified; that possible sources are large vessels
in each leg, both legs, or the pelvis; and that it is impossible
to determine whether the decedent's death was due to the
left ankle injury or immobility. When Dr. Gill's discovery
deposition was taken, Dr. Gill opined that the DVT could have
developed as a result of the trauma to the ankle, the decedent's
decreased activity resulting from the equalizer brace, or a
combination of those two factors. Dr. Gill testified that there
is a reasonable possibility that the DVT began in the area of
the left ankle or lower calf and migrated into large vessels
of the left leg. He had no opinion on whether the decedent
had a DVT in one leg or both legs. He noted that if there had
been evidence of a bilateral DVT, then it would be more likely
that the DVT resulted from inactivity. Dr. Gill testified that
his opinions were solely based on his review of the medical
records, pathology records, and autopsy report. He stated that
he had not reviewed any depositions and that he had not
been asked to review them. During cross-examination, Dr.
Gill stated it would be outside of his area of expertise to say
whether a DVT would have been evident had Dr. Vest done

{ 32 Illinois Supreme Court Rule 213 is a a sonogram on May 5, 2004. He could provide no opinion on

when the DVT formed or how long it had been there.

§| 34 During direct examination, Dr. Gill opined that the
decedent died from pulmonary emboli that resulted from a
DVT that formed as a complication of her ankle sprain. He
stated that the injury started the whole chain of events and was
the underlying cause of death. Dr. Gill also opined that it was
not possible to say to areasonable degree of medical certainty
that the decedent had a DVT when she saw Dr. Vest on May
5, 2004. Dr. Gill then testified, over objection, that according
to the autopsy report, the decedent had a 50% blockage of the
left anterior descending coronary artery, and that this was a
serious health issue and reduced her life expectancy. He noted
that he had never heard of or seen anyone who died from a
sprained ankle or from complications of a sprained ankle. He
stated that this was an unusual case.

4 35 During cross-examination Dr, Gill testified that he
had not reviewed any depositions prior to his deposition on
February 1, 2013, but he had reviewed several since then.
He testified that the opinions he gave during his discovery

 

WESTLAW © 2621 Thomson Reulers. No claim to original U.

5. Government Works, 10
Greco v. O¢thepedie1®/ SppredireniciRACMGEP. DeetllerpOSx6) 1Fitzd (0819)5/21 Page 12 of 14

 

35 N.E.3d 1265, 394 Ill.Dec. 296

deposition had been based on the medical records and his
training and experience. He acknowledged that he was not
familiar with the equalizer brace that had been prescribed and
that he did not know how much it would have immobilized
the decedent's foot. He also acknowledged that the medical
records provided little information on the decedent's activity
level during the week following her injury. Dr. Gill testified
that the decedent had a decreased level of activity following
her injury. Dr. Gill stated that decreased activity was a
risk factor for developing a DVT because the circulation is
decreased and the blood can pool and start to clot, and that
the trauma of the severe ankle sprain was also a risk factor
for developing a DVT. He opined that either the injury or the
decreased activity, or a combination of those factors, could
have caused the DVT.

*1278 **309 4 36 On redirect, Dr. Gill was permitted to
testify about matters that were not discussed in his Rule 213
disclosure or his discovery deposition. Dr. Gill was permitted
to testify over objection that he reviewed the deposition of
Dr. Nanduri, the pathologist, and that Dr. Nanduri agreed that
it was not possible to say whether a clot was present when
the patient saw Dr. Vest on May 5, 2004. Dr. Gill was shown
an equalizer brace which was similar to that prescribed to the
decedent, and asked whether the decedent would have been
able to move her foot while wearing it. Dr. Gill opined that the
decedent would have been able to wiggle her toes and move
her calf while wearing it, Dr, Gill was then asked to assume,
based on the testimony of Nicole Nixon and Steve Selby, that
the decedent had been at work every day during the week
of May 3, 2004, and that she had been up walking around
the office at least 10 times a day, and to render an opinion
on her mobility based on that evidence. Dr. Gill testified that
the new information would indicate that the decedent had
very little impairment of her mobility, and that it would also
point him toward concluding that the ankle sprain, rather than
the decreased activity, was the likely cause of the DVT, The
record shows that Dr. Gill offered opinions during the trial
that had not been previously disclosed to the plaintiffs, and
there is no showing that the interests of justice required the
admission of previously undisclosed opinions.

4] 37 In addition, the record shows that Dr. Vest was permitted
to testify about statistics regarding the relative rate of the
development of DVTs in various populations that had not
been disclosed in his Rule 213 disclosure. The defendants
contend that Dr. Vest's testimony was nothing more than
proper elaboration on his previously disclosed opinions and
the bases therefor, and that the plaintiffs could not establish

prejudice because several other witnesses offered the same or
sitnilar testimony. Notably, the defendants do not claim that
Dr. Vest's testimony was properly disclosed in his Rule 213
disclosure. Further, the record shows that Dr. Vest testified
before the other experts who discussed similar types of
statistical evidence. The plaintiffs were not provided with
notice that Dr. Vest might discuss these statistics. The failure
to disclose the bases for an expert's opinion constitutes a
violation of Rule 213.

{15] [16] 38 Given that this case will be remanded for
a new trial, we wish to reiterate that the Illinois Supreme
Court Rules, including the Rule 213 disclosure requirements,
are not aspirational; they have the force of law and carry the
presumption that they will be both obeyed and enforced as
written. Bright v. Dicke, 166 I1].2d 204, 210, 209 TIl.Dec. 735,
652 N.E.2d 275, 277-78 (1995). Pretrial discovery is intended
to enhance the truth-seeking process, to enable attorneys to
better prepare for trial, to eliminate surprise, and to promote
an expeditious and final determination of controversies. D.C.
v. S.A. 178 TL2d 551, 561, 227 Tll.Dec. 550, 687 N.E.2d
1032, 1037 (1997). Parties must not be allowed to flout our
discovery mules without consequence, and so we admonish the
parties that it is essential that the experts' opinions and the
bases therefor be disclosed in accordance with the disclosure
requirements.

[17] 39 We next consider whether the trial court abused
its discretion in prohibiting the plaintiffs from taking the
discovery depositions of a corporate designee of the Clinic
pursuant to Illinois Supreme Court Rule 206(a)(1) (eff. Dec.
1, 1999) and two other employees of the Clinic. The plaintiffs
contend that the depositions of a corporate designee and the
two employees **310 *1279 were relevant and necessary
to determine the whereabouts of X-rays that had been taken
of the decedent's left ankle at the emergency room on April
29, 2004. The plaintiffs argue that the X-rays constituted the
only objective evidence of the true nature of the decedent's
ankle injury. They also argue that the depositions were
relevant to the issue of spoliation of evidence and whether the
plaintiffs could have tendered an adverse inference instruction
or amended the complaint to include a separate count for

spoliation.

4 40 The defendants contend that the plaintiffs did not
preserve the issue and cannot establish prejudicial error
because they did not file a response in opposition to
the defendants’ motion to quash the corporate-designee
deposition, and because they did not obtain a ruling from the

 

WESTLAW © 2021 Thomson Reuters. Na claim to original U.S. Government Works. i
Greco v. OF nELEC ESRONSG PREP ERSE DOLE U SD PRUEMAIS/21 Page 13 of 14

35 N.E.3d 1265, 394 Ill. Dec. 296

trial court on their motion to compel the depositions of Mann
and Groff. The defendants also contend that the missing X-
rays were not relevant where the nature of the decedent's ankle
injury was not in dispute.

18] [19]
truth-seeking process, to enable attorneys to better prepare for
a trial, to eliminate surprise, and to promote an expeditious
and final determination of controversies in accordance with
the substantive rights of the parties. D.C, 178 Ill.2d at
561, 227 Ill.Dec. 550, 687 N.E.2d at 1037. The Illinois
Supreme Court Rules authorize broad discovery regarding
any matter relevant to the subject matter of the pending
action. See Il. §,Ct. R. 201 (eff. Jan. 1, 2013) et seg. For
purposes of discovery, information ts considered relevant if it
is admissible as evidence or if it could lead to the discovery
of admissible evidence. D.C., 178 Ill.2d at 561, 227 II.Dec.
550, 687 N.E.2d at 1037.

[20] [21]
to obtain information, to commit witnesses to a version or
account of events, and to obtain admissions. Slatten v. City
of Chicago, 12 Ill.App.3d 808, 813, 299 N.E.2d 442, 445
(1973). The right of any party to a discovery deposition is
basic and fundamental in today's adversary system. Slatten,
12 Til_App.3d at 813, 299 N.E.2d at 445. The trial court is
given broad discretion in ruling on the scope of discovery,
and its rulings will not be disturbed on appeal absent an abuse
of discretion. D.C, 178 Tl.2d at 559, 227 Ill.Dec. 550, 687
N.E.2d at 1036-37.

] 43 In this case, the plaintiffs filed a notice to depose
the corporate representative or representatives of the Clinic,
pursuant to Supreme Court Rule 206(a)(1), on October 29,
2012, and therein, they requested the Clinic to designate one
or more persons who had knowledge of, among other things,
the scheduling of appointments for the decedent; the handling,
storage, and disposition of the decedent's X-rays and medical
records; and the general handling, storage, and disposition
of patient records and X-rays in 2004. On November 5,
2012, the defendants filed a motion to quash the corporate-
designee deposition and claimed that the plaintiffs sought the
deposition as a ploy to obtain a supplemental deposition of Dr.
Vest, despite the court's prior ruling denying a supplemental
deposition. The defendants also claimed that the plaintiffs
were seeking information that had been provided in written
discovery, and that the deposition was unlikely to lead to the
discovery of the missing X-rays. The plaintiffs did not file
a written response in opposition to the defendants' motion

{| 41 Pretrial discovery is intended to enhance the

4] 42 Discovery depositions are primarily used

to quash, An order entered on December 4, 2012, states that
the court heard arguments on the motion to quash during a
telephone conference. The order further states that the motion
to quash was granted and that a formal order would follow.
There is no indication that a formal order was subsequently
entered by **311 *1280 the court. There is no transcript,
nor any report summarizing the arguments made and the
court's reasons for granting the defendants’ motion to quash.

4] 44 On January 21, 2013, the plaintiffs filed a motion to
compel the depositions of Missy Mann and Alice Groff. In
the motion to compel, the plaintiffs noted that in supplemental
discovery responses dated September 4, 2012, the defendants
identified Mann and Groff as witnesses with information
about the decedent's medical records and the storage of patient
records; that an amended scheduling order, entered December
28, 2012, specifically provided that the discovery depositions
of Mann and Gross should be completed by January 13, 2013;
and that the plaintiffs had made several attempts to schedule
the depositions, without success. The plaintiffs noticed the
motion to compel for hearing on January 30, 2013. An order
dated January 30, 2013, indicates that an attorney appeared
for the defendants, but no one appeared on behalf of the
plaintiffs. The order states that the case was called for a
case management conference, that the case was set for a trial
on April 8, 2013, and that there would be no future case
management conferences. There is nothing in the record to
indicate that the plaintiffs sought a specific ruling on their
motion to compel following the entry of the January 30, 2013,
order.

4] 45 In this case, the plaintiffs alleged that the defendants
failed to properly treat the decedent's ankle injury, and that the
defendants! negligence resulted in the development of a DVT
that then caused a fatal pulmonary embolism. The experts
agreed that the nature and severity of a lower extremity injury
is a factor that is considered when assessing a person's degree
of risk for developing a DVT. The Clinic records indicate that
the decedent brought her X-rays to her appointment on April
30, 2004, and that Dr. Vest and PA Spafford reviewed them
that day. There is no notation that the X-rays were returned to
the decedent. According to the Clinic records, the X-rays were
last in the possession of the defendants. Dr. Vest provided
answers to discovery on behalf of the defendants, and he
indicated that “to the best of the defendant's knowledge” the
records were returned to the decedent on May 5, 2004. The
X-rays were clearly relevant and material pieces of evidence
and were proper items for discovery. In our view, the plaintiffs
should have been permitted further inquiry into how the

 

WESTLAW © 2021 Thomson Reuters. No claim to original U.S. Government Werrs 1

MO
Greco v. O@agedic E/spur8GeAiRAc DEP. DacumentP@th 1fated (08/95/21 Page 14 of 14

 

35 N.E.3d 1265, 394 IIl.Dec. 296

Clinic handled, stored, and disposed of the decedent's X-rays,
and also its general practices with regard to the handling,
storage, and disposition of the X-rays in 2004. Denying
the plaintiffs an opportunity to discover information from a
corporate designee regarding the location of the missing X-
tays was a manifest abuse of discretion that prejudiced the
plaintiffs’ fundamental right to discovery.

[22] | 46 After reviewing the record, we find that the
plaintiffs waived their claim that they were deprived of the
opportunity to depose Mann and Gross. The record suggests
that the plaintiffs failed to appear for a hearing on their motion
to compel. There is no indication that the plaintiffs attempted
to reschedule the motion to compel or to otherwise bring the
matter before the court for a ruling. Given, however, that
this case is being remanded for a new trial, we believe that
the plaintiffs, should they so request, be provided with the
opportunity to conduct discovery depositions of the corporate

designee and the two witnesses, Mann and Gross, relative to
the location, handling, storage, and disposition or disposal
of the missing X-rays, and to the Clinic's general practices
regarding the handling, storage, **312 *1281 retention,
and disposal of medical records and X-rays.

{| 47 For the reasons stated, the judgment of the circuit court
is reversed and the cause is remanded for a new trial.

4] 48 Reversed and remanded.

Justices GOLDENHERSH and SCHWARM concurred in the
judgment and opinion.

All Citations

2015 IL App (Sth) 130370, 35 N.E.3d 1265, 394 Ill.Dec. 296

 

End of Document

© 2021 Thomson Reuters. No claim to original U.S.
Government Works.

 

WESTLAW © 2027 Thomson Reulers, No claim to original U.S. Government Works
